PD-0173-15
                           PD-0173-15                          COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
                                                            Transmitted 2/12/2015 11:26:19 AM
                                                               Accepted 2/12/2015 1:59:51 PM
                          CASE NO. _____________                                 ABEL ACOSTA
                                                                                         CLERK


                         In the Court of Criminal Appeals
                                  Austin, Texas

                              GORDON RAY LEWIS

                                    Petitioner

February 12, 2015
                                        V.

                                STATE OF TEXAS

                                   Respondent

                    Appealed from the Second Court of Appeals
                                Fort Worth, Texas

                    Court of Appeals Cause No. 02-13-00367-CR


   MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
                DISCRETIONARY REVIEW


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       NOW COMES Gordon Ray Lewis, petitioner, who makes and files the

following motion for extension of time in which to file his petition for

discretionary review, and in support thereof would respectfully show:




                                    Page 1 of 4
                                      I.

                   CERTIFICATE OF CONFERENCE

      This is to certify that a conference was held with the state’s attorney

regarding the merits of this motion and the requested relief. Counsel for the

state advised that she did not oppose the requested relief.

                                      II.

      On December 18, 2014, the Second Court of Appeals sitting in Fort

Worth, Texas handed down its opinion and judgment affirming petitioner’s

conviction and sentence in cause number 02-13-00367-CR, styled Gordon

Ray Lewis v. The State of Texas. Lewis filed a motion for extension of time

to file his motion for rehearing on January 2, 2015 and the motion was

granted January 12, 2015. Lewis then filed his motion for rehearing on

January 9, 2015, which was denied by order of the Court on January 15, 2015.

                                     III.

      Based on the calculations of petitioner’s counsel, the petition for

discretionary review in this matter is due February 16, 2015.

                                      IV.

      Petitioner seeks an additional fourteen days in which to file his petition

for discretionary review.




                                  Page 2 of 4
                                     V.

Good cause exists for this extension. Counsel for petitioner was out of the

state from Monday, February 9 through Wednesday February 11, 2015 to

prepare for and attend mediation in Case No.: D-1116-CV-2013-00523; State

of New Mexico, Ex. Rel, CMC Steel Constructors, Inc. d/b/a CMC

Construction     Services v. Hard Rock Builders, Inc. and Jaynes

Corporation, pending in the 11th Judicial District Court, San Juan County,

New Mexico. Because the mediation took place in Farmington, New Mexico,

extensive travel to and from Albuquerque, New Mexico was involved.

     Preparation for and attendance at this mediation has precluded

petitioner’s counsel from completing a cogent, succinct petition for

discretionary review presenting the issues ruled on by the court of appeals.

                                     V.

     No previous extension to file a petition for discretionary review has

been requested or granted.

                                    VI.

     Petitioner Gordon Ray Lewis is currently incarcerated in the Texas

Department of Criminal Justice, Institutional Division, serving a life

sentence.




                                 Page 3 of 4
      WHEREFORE, PREMISES CONSIDERED, petitioner prays that his

motion for extension of time to file his petition for discretionary review in

the above styled and numbered cause be sustained, and that he have up and

including March 2, 2015 in which to complete and file his petition for

discretionary review. Petitioner prays for such other and further relief, both

general and special, at law or in equity, to which he may show herself to be

justly entitled.

                              Respectfully submitted,

                              By: /s/Michael W. Minton
                                    MICHAEL W. MINTON
                                    State Bar No. 14194550

                                    THE LAW OFFICES OF
                                    MICHAEL W. MINTON, P.L.L.C.
                                    6100 Western Place, Suite W0541
                                    Fort Worth, Texas 76107
                                    mminton@mintonlaw.com
                                    Telephone: 817-377-9200
                                    Facsimile: 817-377-9201

                      CERTIFICATE OF SERVICE

      I hereby certify that on this the 10th day of February, 2013, a true and

correct copy of the above and foregoing document was sent U.S. certified mail,

return receipt requested and/or facsimile transmittal to all counsel of record

in the above-styled and numbered cause.

                                          /s/Michael W. Minton
                                          MICHAEL W. MINTON

                                  Page 4 of 4